Exhibit 10.31

FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of December 9, 2014 (this
“Amendment”), among Monoprice, Inc., a California corporation (the “Borrower”),
Monoprice Holdings, Inc., the financial institutions listed on the signature
pages hereof as Lenders, and Bank of Montreal (“BMO”), as administrative agent
(in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
A.    The Borrower, Monoprice Holdings, Inc., the financial institutions party
thereto, as Lenders, and the Administrative Agent have heretofore entered into
that certain Credit Agreement, dated as of November 22, 2013 (as amended, the
“Credit Agreement”); and
B.    The Borrower has asked the Lenders and the Administrative Agent to amend
certain financial covenants and related definitions and the Required Lenders and
the Administrative Agent are willing to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
ARTICLE II
AMENDMENTS



4127999

--------------------------------------------------------------------------------



Section 2.1    Section 1.1 of the Credit Agreement is hereby amended by
(i) inserting in alphabetical order the new defined term “Cash Tax Expense” and
(ii) amending the defined terms “Consolidated Fixed Charge Coverage Ratio” and
“New Warehouse” in their entirety and as so amended to read as set forth below:
“Cash Tax Expense” means, for any period, federal, state, local and foreign
income taxes (and franchise taxes in lieu of income taxes) payable in cash for
such period.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on such date or, to the extent such date
of determination is not the last day of a fiscal quarter, ending immediately
prior to such date less Capital Expenditures (not financed through a Debt
Issuance (other than Revolving Credit Loans) or Equity Issuance permitted
hereunder) for such period less Cash Tax Expense for such period; provided that
(i) for the first covenant testing period after the Closing Date, Cash Tax
Expense shall equal Cash Tax Expense for the fiscal quarter ending March 31,
2014, multiplied by 4, (ii) for the second covenant testing period after the
Closing Date, Cash Tax Expense shall equal Cash Tax Expense for the 2 most
recent fiscal quarters ending June 30, 2014, multiplied by 2, and (iii) for the
third covenant testing period after the Closing Date, Cash Tax Expense shall
equal Cash Tax Expense for the most recent 3 fiscal quarters ending
September 30, 2014, multiplied by 4/3 to (b) Consolidated Fixed Charges for the
period of four (4) consecutive fiscal quarters ending on such date or, to the
extent such date of determination is not the last day of a fiscal quarter,
ending immediately prior to such date (excluding therefrom the marked-to-market
liability of any Hedge Agreement, and including any amounts due as a result of
the termination of a Hedge Agreement).
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for
Holdings and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, plus (b) all scheduled payments of principal paid or required to be
paid during such period with respect to Consolidated Total Funded Indebtedness;
provided that for the first covenant testing period after the Closing

- 2 -

--------------------------------------------------------------------------------



Date, scheduled payments of principal paid or required to be paid shall equal
scheduled payments of principal paid or required to be paid for the fiscal
quarter ending March 31, 2014, multiplied by 4, (ii) for the second covenant
testing period after the Closing Date, scheduled payments of principal paid or
required to be paid shall equal the scheduled payments of principal paid or
required to be paid for the 2 most recent fiscal quarters ending June 30, 2014,
multiplied by 2, and (iii) for the third covenant testing period after the
Closing Date, scheduled payments of principal paid or required to be paid shall
equal the scheduled payments of principal paid or required to be paid for the
most recent 3 fiscal quarters ending September 30, 2014, multiplied by 4/3, plus
(c) the aggregate amount of Restricted Payments made during such period
permitted by Section 9.06(d)(ii).
“New Warehouse” means, additional warehouse capacity leased or purchased by the
Borrower after the Closing Date.
Section 2.2.    Sections 9.15(b) of the Credit Agreement is hereby amended in
its entirety and as so amended shall read as follows:
(b)     Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Fixed Charge Ratio to be less than 1.20
to 1.00
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1     Credit Agreement Representations. In order to induce the Lenders
and the Administrative Agent to enter into this Amendment, each Credit Party
hereby reaffirms, as of the date hereof, its representations and warranties
contained in Article VII of the Credit Agreement, except to the extent such
representation or warranty specifically relates to an earlier date, in which
case such Credit Party reaffirms such representation as of such earlier date;
provided further, that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects and additionally represents and warrants to the Administrative
Agent and each Lender as set forth in this Article III.
Section 3.2     Authority and Validity. Each Credit Party has full right and
authority to enter into this Amendment and to perform all of its obligations
hereunder. This Amendment has been duly authorized, executed, and delivered by
such Persons and constitutes the valid and binding

- 3 -

--------------------------------------------------------------------------------



obligation of each Credit Party enforceable against them in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).
Section 3.3    Non-Contravention. This Amendment does not, nor does the
performance or observance by any Credit Party hereto of any of the matters and
things herein or therein provided for, (a) contravene or constitute a default
under any provision of law or any judgment, injunction, order or decree binding
upon such Credit Party or any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation and by‑laws, certificate or
articles of association and operating agreement, partnership agreement, or other
similar organizational documents) of such Credit Party hereto, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
such Credit Party or any of their Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of any Credit Party other than the Liens
granted in favor of the Administrative Agent pursuant to the Security Documents.
Section 3.4    Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Credit Party of
this Amendment.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1    Effectiveness. This Amendment shall become effective upon
execution and delivery by the Borrower, Holdings, the Administrative Agent, and
the Required Lenders.
ARTICLE V
MISCELLANEOUS PROVISIONS
Section 5.1    Ratification of and References to the Credit Agreement. Except
for the amendments expressly set forth above, the Credit Agreement and each
other Loan Document is hereby ratified, approved and confirmed in each and every
respect. Each Credit Party hereby acknowledges and agrees that (i) the Liens
created and provided for by the Security Documents continue to secure, among
other things, the Obligations arising under the Credit Agreement as amended
hereby and (ii) the Security Documents and the rights and remedies of the
Administrative Agent thereunder, the obligations of each Credit Party
thereunder, and the Liens created and provided

- 4 -

--------------------------------------------------------------------------------



for thereunder, remain in full force and effect and shall not be affected,
impaired or discharged hereby. Nothing herein contained shall in any manner
affect or impair the priority of the Liens and security interests created and
provided for by the Security Documents as to the indebtedness which would be
secured thereby prior to giving effect to this Amendment. Reference to this
specific Amendment need not be made in the Credit Agreement, the Note(s), or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
Section 5.2    Ratification of the Parent Guaranty. Holdings hereby consents to
the Amendment and confirms that the Parent Guaranty and all obligations of
Holdings thereunder, remains in full force and effect.
Section 5.3    Headings. The various headings of this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
Section 5.4    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement. Delivery of executed counterparts of this
Amendment by telecopy or by email transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as an original.
Section 5.5    No Other Amendments. Except for the amendments expressly set
forth above, the text of the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.
Section 5.6    Costs and Expenses. The Borrower agrees to pay on demand all
costs and expenses of or incurred by the Administrative Agent in connection with
the negotiation, preparation, execution and delivery of this Amendment,
including the fees and expenses of counsel for the Administrative Agent.
Section 5.7    Governing Law. This Amendment, and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.
[Signature Pages Follow]



- 5 -

--------------------------------------------------------------------------------



This Amendment to Credit Agreement is entered into by the parties hereto for the
uses and purposes hereinabove set forth as of the date first above written.


MONOPRICE HOLDINGS, INC., as Holdings
By: /s/ Eric M. Emans    
Name: Eric M. Emans    
Title: CFO    
MONOPRICE, INC., as Borrower
By: /s/ Eric M. Emans    
Name: Eric M. Emans    
Title: CFO    

Signature Page to Monoprice, Inc.
First Amendment to Credit Agreement

--------------------------------------------------------------------------------



BANK OF MONTREAL, as Administrative Agent, Swingline Lender, Issuing Lender and
Lender
By: /s/ Gregory F. Tomczyk    
Name: Gregory F. Tomczyk    
Title: Director    

Signature Page to Monoprice, Inc.
First Amendment to Credit Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Lender
By: /s/ Ronald J. Drobney    
Name: Ronald J. Drobney    
Title: Senior Vice President    



Signature Page to Monoprice, Inc.
First Amendment to Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as Lender
By: /s/ Cheryl L. Ebner    
Name: Cheryl L. Ebner    
Title: SVP & Relationship Manager    

Signature Page to Monoprice, Inc.
First Amendment to Credit Agreement